                          Case 5:21-mj-00177-STE Document 1 Filed 03/23/21 Page 1 of 8
AO 91 (rev.11/11) Criminal Complaint                               AUTHORIZED AND APPROVED DATE:




                                           United States District Court
                                                                    for the

                          WESTERN                              DISTRICT OF                         OKLAHOMA


            United States of America                                   )
                                                                       )
                     v.                                                )
                                                                       )                    Case No: MJ-21-177-STE
            MARQUEZ LASHAWN KING,                                      )                                          1:12 pm, Mar 23, 2021

                                                      CRIMINAL COMPLAINT
            I, Sarah King, the complainant in this case, state that the following is true to the best of my knowledge and belief.

            On or about the date of December 8, 2019 in the county of Stephens, in the Western District of Oklahoma, the defendant

violated:

                                                                  COUNT 1
                                                      Assault with a Dangerous Weapon

            18 U.S.C. § 113(a)(3); 18 U.S.C. § 1153                  did knowingly assault R.L., with a dangerous weapon, to wit: a
                                                                     firearm, with intent to do bodily harm; and


                                                                 COUNT 2
                                                                  Robbery

            18 U.S.C. § 2111; 18 U.S.C § 1153                        did, by force and violence and by intimidation, take from the person
                                                                     and presence of R.L. and H.L., a cell phone, roll of coins, and a wallet;
                                                                     and


                                                                 COUNT 3
                                                         Aiding and Abetting Robbery

            18 U.S.C. § 2111; 18 U.S.C § 2(a);                       did, knowingly aid and abet, by force and violence and by
            18 U.S.C § 1153                                          intimidation, taking from the person and presence of R.L. and H.L., a
                                                                     cell phone, roll of coins, and a wallet.


            This criminal complaint is based on these facts:

            See attached Affidavit of Special Agent, Sarah King, Federal Bureau of Investigation which is incorporated and made a part

hereof by reference.

            ☒ Continued on the attached sheet.
                    Case 5:21-mj-00177-STE Document 1 Filed 03/23/21 Page 2 of 8




                                                                          Complainant's signature
                                                          Sarah King
                                                          Special Agent
                                                          Federal Bureau of Investigation



Sworn to before me and signed in my presence.

Date:   Mar 23, 2021
                                                                              Judge's signature

City and State: Oklahoma City, Oklahoma                   SHON T. ERWIN, U.S . Magistrate Judge
                                                                        Printed name and title
            Case 5:21-mj-00177-STE Document 1 Filed 03/23/21 Page 3 of 8




                                           AFFIDAVIT


          I, Sarah King, a Special Agent of the Federal Bureau of Investigation (FBI), Oklahoma

City Division, being duly sworn, state:

                                   AFFIANT’S EXPERIENCE

   1. I have been employed as a Special Agent with the Federal Bureau of Investigation (FBI)

since 2017. Throughout my employment as an FBI agent my duties have included investigations

of white-collar crimes, civil rights violations, violent crimes against children, and Indian country

crimes.

   2. I am an investigative or law enforcement officer of the United States within the meaning

of Section 2510(7) of Title 18, United States Code; that is, an officer of the United States who is

empowered by law to conduct investigations of and to make arrests for offenses enumerated in

Section 2516 of Title 18 of the United States Code.



                                   PURPOSE OF AFFIDAVIT

   3. This Affidavit is submitted in support of a complaint charging MARQUEZ LASHAWN

KING (KING), an Indian, with Assault with a Dangerous Weapon, pursuant to Title 18, United

States Code, Sections 113(a)(3) and 1153, Robbery, pursuant to Title 18, United States Code,

Sections 2111, 1153, and Aiding and Abetting Robbery, pursuant to Title 18, United States Code,

Sections 2111, 2(a), and 1153.

   4. I am aware of the information set forth below through conversations with other law

enforcement officers, review of reports and affidavits prepared by other law enforcement officers,

and review of documents from related state court proceedings.            This case was originally

                                                 1
          Case 5:21-mj-00177-STE Document 1 Filed 03/23/21 Page 4 of 8




investigated by the Duncan Police Department (DPD), Stephens County Sheriff’s Office (SCSO),

the Stephens County District Attorney’s Office (SCDAO), and other agencies. Since this Affidavit

is being submitted for the limited purpose of securing a criminal complaint and an arrest warrant,

I have not included every fact known to me concerning this investigation. I have set forth only the

facts that I believe are necessary to establish probable cause to secure a complaint.



                                      PROBABLE CAUSE

   5.   On or about December 8, 2019, at approximately 11:41 p.m., DPD officers were

dispatched to 1816 Cook Street in Duncan, Oklahoma after multiple 911 calls regarding a

disturbance with shots fired. This residence is in Stephens County within the Western District of

Oklahoma. Upon arrival, Robert and Holly Lewis advised officers that a female they identified as

Allison Nunley and two males had made entry into their home, fired several rounds from handguns,

and assaulted them by striking them with their handguns.

   6. Officers then met with Reina Tinney and Ryan Kendall who were witnesses inside the

residence. Both Kendall and Tinney advised that they gone to the casino with Holly and Robert

Lewis on December 8, 2019. They advised that after they left the casino, they stopped at Chisolm

Corner on Highway 81 at approximately 11:30 p.m., where they observed a dark-colored Ford

Focus hatchback in front of them. The vehicle was driven by Allison Nunley and she was

accompanied by two males. Tinney was aware that the Lewises had prior trouble with Nunley

recently over a cell phone that Robert Lewis had purchased from Nunley. Kendall, Tinney and the

Lewis’s continued to 1816 Cook Street Duncan, Oklahoma which was the Lewis’s residence.

   7. Kendall and Tinney advised that once they were inside the residence for a few minutes,

they heard a loud noise from downstairs and heard the front door of the residence get kicked in.
                                                 2
           Case 5:21-mj-00177-STE Document 1 Filed 03/23/21 Page 5 of 8




Both Tinney and Kendall advised that they heard yelling and a gunshot as Nunley and a black male

known to them as “Demon” and a tall, thin white male with blond hair ran up the stairs. All three

individuals had handguns and were waving them around and pointing them at people. The three

assailants demanded all four victims give them all their money and phones. The black male and

Allison Nunley assaulted Robert and Holly Lewis with their handguns by striking the gun on their

heads. Several more gunshots were fired. After retrieving Robert’s cell phone, Kendall and

Robert’s wallets, and a roll of gold coins, the three individuals fled the scene.

   8.    The Officers then went to Duncan Regional Hospital to speak to the victims, Holly Lewis

and Robert Lewis. Holly stated that she has known Allison Nunley for several years. She said that

she had previously purchased a phone from Nunley, but Nunley wanted it returned, and Holly

refused. Holly said she had seen Nunley with two males on the night of December 8th at Chisholm

Corner immediately before returning to their apartment at 1816 Cook Street in Duncan.

   9. Holly Lewis stated that when they returned home she went upstairs to her bedroom with

Robert where there were talking. Holly stated that she began hearing banging on her front door,

and then the front door broke open, and Nunley, a black male known as “Demon,” and an unknown

male came into the residence brandishing firearms. Holly stated that Nunley assaulted her in the

bedroom by striking her in the head several times with a handgun. The Lewis’ stated that “Demon”

had fired rounds and assaulted Robert with his handgun by striking him. The three armed

individuals demanded all the money and phones in the residence.

   10.    After processing the scene, Duncan Police Department Officers captured photos of blood

through the home, spent shell casings, and several bullet holes as evidence.

   11.    Marlow Police performed a traffic stop on the suspect vehicle belonging to Allison

Nunley at the Love’s convenience store in Marlow, Oklahoma. Nunley was taken into custody,

                                                  3
          Case 5:21-mj-00177-STE Document 1 Filed 03/23/21 Page 6 of 8




but a black male passenger fled the scene on foot and was not immediately located. Nunley advised

that she did not want to speak to officers, and she was subsequently transported to the Stephens

County Jail. Officers returned to Nunley’s residence to look for the black male suspect but did not

find him. Trevor Grigsby was at the residence, officers noticed that he matched the physical

description of the third assailant. Officers snapped his photo and sent it to investigators

interviewing the victims. Grigsby was identified by the Lewises, Tinney, and Kendall as the

unknown male suspect.

   12.   Shortly thereafter, deputies from the Stephens County Sheriff’s Office conducted a traffic

stop in the Marlow area, and a black male identified as MARQUEZ KING was taken into custody.

He was read his Miranda warnings and agreed to speak to investigators about the incident at 1816

Cook Street, Duncan, Oklahoma. KING advised that he and Nunley had gone to the Lewis’s

residence to retrieve her cellphone that Robert had owed her money for. KING advised that Lewis

let them into the residence and an altercation took place and he (KING) fired two warning shots

into the ground to stop the altercation. KING advised that he had a .40 caliber handgun and had

previously dropped it while running from police in Marlow, Oklahoma.

   13. District Attorney’s office Investigator Lang served a search warrant on Nunley’s vehicle

and located an iPhone belonging to Robert Lewis as well as a roll of gold coins. Social Security

cards and identification cards belonging to KING and Nunley as well as 9mm caliber ammunition

and a loaded .40 caliber magazine were also found.

   14.   Investigator Lang interviewed Grigsby at the Stephens County Sheriff’s Office. Grigsby

was read his Miranda rights, and he agreed to speak to Lang. Grigsby admitted to going to Duncan

with Nunley and KING. Grigsby advised that he knocked on the door at the Lewis residence, and

when no one answered, Nunley and KING kicked down the door. Grigsby advised that Nunley

                                                4
          Case 5:21-mj-00177-STE Document 1 Filed 03/23/21 Page 7 of 8




and KING ran into the house screaming and waving firearms. Grigsby advised that KING fired his

handgun multiple times very close to Robert Lewis, and Grigsby thought that KING had shot

Robert. Grigsby denied pointing his firearm at anyone but advised that he told everyone to give

him all of their belongings.

   15.   I received a Tribal Citizenship Verification for KING, which confirmed that he possessed

Indian blood and is an enrolled tribal member of the Chickasaw Nation, a federally-recognized

tribe. Consequently, he is an American Indian within the meaning of federal law. The residence at

1816 Cook Street, Duncan, Stephens County, Oklahoma, within the Western District of Oklahoma,

is within the exterior boundaries of the Chickasaw Nation Reservation, which qualifies as Indian

country under 18 U.S.C. § 1151.




                                               5
           Case 5:21-mj-00177-STE Document 1 Filed 03/23/21 Page 8 of 8




                                        CONCLUSION

   16.    Based on the foregoing facts, I believe that probable cause exists that on or about

December 8, 2019, in Duncan, Stephens County, Oklahoma, in Indian country, within the Western

District of Oklahoma, KING, an Indian, violated 18 U.S.C. § 113(a)(3) (Assault with a Dangerous

Weapon); 18 U.S.C. § 2111 (Robbery); 18 U.S.C. § 1153 (Major Crimes Act); and 18 U.S.C. § 2

(Aiding and Abetting Robbery). I respectfully request that the Court issue a criminal complaint

and arrest warrant for MARQUEZ LASHAWN KING.


                Further Your Affiant sayeth not.




                                                       ____________________________________
                                                       SARAH KING
                                                       Special Agent
                                                       Federal Bureau of Investigation


         Subscribed and sworn to before me this the          day of March, 2021.




                                                       ____________________________________
                                                       SHON T. ERWIN
                                                       United States Magistrate Judge




                                                   6
